
	

113 S2149 PCS: Emergency Unemployment Compensation Extension Act of 2014
U.S. Senate
2014-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 335113th CONGRESS
		2d Session
		S. 2149
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2014
			Mr. Reed (for himself, Mr. Heller, Mr. Merkley, Ms. Collins, Mr. Booker, Mr. Portman, Mr. Brown, Ms. Murkowski, Mr. Durbin, and Mr. Kirk) introduced the following bill; which was read the first time
		
		March 25, 2014Read the second time and placed on the calendarA BILL
		To provide for the extension of certain unemployment benefits, and for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the Emergency Unemployment Compensation Extension Act of 2014.
			
				(b)
				Table of contents
				The table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Extension of emergency unemployment compensation program.
					Sec. 3. Temporary extension of extended benefit provisions.
					Sec. 4. Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities.
					Sec. 5. Additional extended unemployment benefits under the Railroad Unemployment Insurance Act.
					Sec. 6. Flexibility for unemployment program agreements.
					Sec. 7. Ending unemployment payments to jobless millionaires and billionaires.
					Sec. 8. GAO study on the use of work suitability requirements in unemployment insurance programs.
					Sec. 9. Funding stabilization.
					Sec. 10. Prepayment of certain PBGC premiums.
					Sec. 11. Extension of customs user fees.
				
			
			2.
			Extension of emergency unemployment compensation program
			
				(a)
				Extension
				Section 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended by striking January 1, 2014 and inserting June 1, 2014.
			
				(b)
				Funding
				Section 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended—
				
					(1)
					in subparagraph (I), by striking and at the end;
				
					(2)
					in subparagraph (J), by inserting and at the end; and
				
					(3)
					by inserting after subparagraph (J) the following:
					
						
							(K)
							the amendment made by section 2(a) of the Emergency Unemployment Compensation Extension Act of 2014;
						.
				
				(c)
				Effective date
				The amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).
			
			3.
			Temporary extension of extended benefit provisions
			
				(a)
				In general
				Section 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in
			 Public Law 111–5 (26 U.S.C. 3304 note), is amended—
				
					(1)
					by striking December 31, 2013 each place it appears and inserting May 31, 2014; and
				
					(2)
					in subsection (c), by striking June 30, 2014 and inserting November 30, 2014.
				
				(b)
				Extension of matching for states with no waiting week
				Section 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C.
			 3304 note) is amended by striking June 30, 2014 and inserting November 30, 2014.
			
				(c)
				Extension of modification of indicators under the extended benefit program
				Section 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note) is amended—
				
					(1)
					in subsection (d), by striking December 31, 2013 and inserting May 31, 2014; and
				
					(2)
					in subsection (f)(2), by striking December 31, 2013 and inserting May 31, 2014.
				
				(d)
				Effective date
				The amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).
			
			4.
			Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities
			
				(a)
				Extension
				
					(1)
					In general
					Section 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) is amended by striking through fiscal year 2014 and inserting through the first five months of fiscal year 2015.
				
					(2)
					Effective date
					The amendment made by this subsection shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).
				
				(b)
				Timing for services and activities
				
					(1)
					In general
					Section 4001(i)(1)(A) of the Supplemental Appropriations Act,
		2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by adding at the end the
			 following new sentence:
					
						At a minimum, such reemployment services and reemployment and eligibility assessment activities
			 shall be provided to an individual within a time period (determined
			 appropriate by the Secretary) after the date the
			 individual begins to receive amounts under section 4002(b) (first tier
			 benefits) and, if applicable, again within a time period (determined
			 appropriate by the Secretary) after the date the
			 individual begins to receive amounts under section 4002(d) (third tier
			 benefits)..
				
					(2)
					Effective
		date
					The amendment made by this subsection shall apply on and after the date of the enactment of this
			 Act.
				
				(c)
				Purposes of services and activities
				The purposes of the reemployment services and reemployment and eligibility assessment
			 activities under section 4001(i) of the Supplemental Appropriations Act,
			 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) are—
				
					(1)
					to better link the unemployed with the overall workforce system by bringing individuals receiving
			 unemployment insurance  benefits in for personalized assessments and
			 referrals to reemployment services; and
				
					(2)
					to provide individuals receiving unemployment insurance benefits with early access to specific
			 strategies that can help get them back into the workforce faster, 
			 including through—
					
						(A)
						the development of  a reemployment plan;
					
						(B)
						the provision of access to relevant labor market information;
					
						(C)
						the provision of access to information about industry-recognized credentials that are regionally
			 relevant or nationally portable;
					
						(D)
						the provision of  referrals to reemployment services and training; and
					
						(E)
						an assessment of  the individual's on-going eligibility for  unemployment insurance benefits.
					
			5.
			Additional extended unemployment benefits under the Railroad Unemployment Insurance Act
			
				(a)
				Extension
				Section 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii)) is
			 amended—
				
					(1)
					by striking June 30, 2013 and inserting November 30, 2013; and
				
					(2)
					by striking December 31, 2013 and inserting May 31, 2014.
				
				(b)
				Clarification on authority To use funds
				Funds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D)
			 of the Railroad Unemployment Insurance Act shall be available to cover the
			 cost of additional extended unemployment benefits provided under such
			 section 2(c)(2)(D) by reason of the amendments made by subsection (a) as
			 well as to cover the cost of such benefits provided under such section
			 2(c)(2)(D), as in effect on the day before the date of enactment of this
			 Act.
			
				(c)
				Funding for administration
				Out of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad
			 Retirement Board $105,000 for administrative expenses associated with the
			 payment of additional extended unemployment benefits provided under
			 section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of
			 the amendments made by subsection (a), to remain available until expended.
			
			6.
			Flexibility for unemployment program agreements
			
				(a)
				Flexibility
				
					(1)
					In general
					Subsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) shall not apply with respect to a State that has enacted
			 a law before December 1, 2013, that, upon taking effect, would violate
			 such subsection.
				
					(2)
					Effective date
					Paragraph (1) is effective with respect to weeks of unemployment beginning on or after December 29,
			 2013.
				
				(b)
				Permitting a subsequent agreement
				Nothing in title IV of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) shall preclude a State whose agreement under such title was
			 terminated  from entering into a subsequent agreement under such title on
			 or after the date of the enactment of this Act if the State, taking into
			 account the application of subsection (a), would otherwise meet the
			 requirements for an agreement under such title.
			
			7.
			Ending
		unemployment payments to jobless millionaires and billionaires
			
				(a)
				Prohibition
				Notwithstanding any other provision of law, no Federal	funds may be used for payments	of 
			 unemployment  compensation  under the emergency unemployment  compensation
			 program under title IV of the Supplemental   Appropriations Act, 2008
			 (Public Law 110–252; 26 U.S.C.
			 3304 note) to
			 an individual whose adjusted  gross income in the preceding year was equal
			 to or greater	than $1,000,000.
			
				(b)
				Compliance
				Unemployment   Insurance  applications shall include a form or procedure for an individual 
			 applicant to certify the individual’s adjusted gross income  was not equal
			 to or greater	than  $1,000,000  in the preceding year.
			
				(c)
				Audits
				The   certifications   required   by  subsection (b) shall be auditable by the U.S. Department	of 
			 Labor or the U.S. Government Accountability Office.
			
				(d)
				Status	of   applicants
				It is the duty of the  States  to verify the residency, employment, legal, and income status  of
			 applicants  for  Unemployment Insurance and  no Federal  funds  may be
			 expended for purposes of determining whether or not the prohibition under
			 subsection (a) applies with respect to an individual.
			
				(e)
				Effective  date
				The  prohibition under	subsection (a)	shall apply to weeks of unemployment beginning on or after 
			 the  date  of the  enactment  of this	Act.8.GAO study on the use of work suitability requirements in unemployment insurance programs(a)StudyThe Comptroller General of the United States shall  conduct a study on the use of   work
			 suitability  requirements to strengthen requirements to ensure that
			 unemployment insurance benefits are being provided to individuals who are 
			 actively looking for work and who truly want to return to the labor force.
			  Such study shall include an analysis of—(1)how work suitability requirements work under both State and Federal unemployment insurance
			 programs; and(2)how to incorporate and improve such requirements under Federal unemployment insurance programs; and(3)other items determined appropriate by the Comptroller General.(b)BriefingNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall brief Congress on the ongoing study required under
			 subsection (a).  Such briefing shall include  preliminary recommendations
			 for such legislation
			 and administrative action as the Comptroller General determines
			 appropriate.
			9.
			Funding stabilization
			
				(a)
				Funding stabilization under the Internal Revenue Code
				The table in subclause (II) of section 430(h)(2)(C)(iv) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
				
					
						
							
							
							
							
								
									If the calendar year is:
									The applicable minimum percentage is:
									The applicable maximum percentage is:
								
							
							
								
									2012, 2013, 2014, 2015, 2016, or 2017
									90%
									110%
								
								
									2018
									85%
									115%
								
								
									2019
									80%
									120%
								
								
									2020
									75%
									125%
								
								
									After 2020
									70%
									130%
								
							
						
					
					.
			
				(b)
				Funding stabilization under ERISA
				
					(1)
					In general
					The table in subclause (II) of section 303(h)(2)(C)(iv) of the Employee Retirement Income Security
			 Act of 1974 is amended to read as follows:
					
						
							
								
								
								
								
									
										If the calendar year is:
										The applicable minimum percentage is:
										The applicable maximum percentage is:
									
								
								
									
										2012, 2013, 2014, 2015, 2016, or 2017
										90%
										110%
									
									
										2018
										85%
										115%
									
									
										2019
										80%
										120%
									
									
										2020
										75%
										125%
									
									
										After 2020
										70%
										130%
									
								
							
						
						.
				
					(2)
					Conforming amendment
					
						(A)
						In general
						Clause (ii) of section 101(f)(2)(D) of such Act is amended by striking 2015 and inserting 2020.
					
						(B)
						Statements
						The Secretary of Labor shall modify the statements required under subclauses (I) and (II) of
			 section 101(f)(2)(D)(i) of such Act to conform to the amendments made by
			 this section.
					
				(c)
				Stabilization not to apply for purposes of certain accelerated benefit distribution rules
				
					(1)
					Internal Revenue Code of 1986
					The second sentence of paragraph (2) of section 436(d) of the Internal Revenue Code of 1986 is
			 amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section
			 430(h)(2)(C)(iv)).
				
					(2)
					Employee Retirement Income Security Act of 1974
					The second sentence of subparagraph (B) of section 206(g)(3) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1056(g)(3)(B)) is amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section
			 303(h)(2)(C)(iv)).
				
					(3)
					Effective date
					
						(A)
						In general
						Except as provided in subparagraph (B), the amendments made by this subsection shall apply to plan
			 years beginning after December 31, 2014.
					
						(B)
						Collectively bargained plans
						In the case of a plan maintained pursuant to 1 or more collective bargaining agreements, the
			 amendments made by this subsection shall apply to plan years beginning
			 after December 31, 2015.
					
					(4)
					Provisions relating to plan amendments
					
						(A)
						In general
						If this paragraph applies to any amendment to any plan or annuity contract, such plan or contract
			 shall be treated as being operated in accordance with the terms of the
			 plan during the period described in subparagraph (B)(ii).
					
						(B)
						Amendments to which paragraph applies
						
							(i)
							In general
							This paragraph shall apply to any amendment to any plan or annuity contract which is made—
							
								(I)
								pursuant to the amendments made by this subsection, or pursuant to any regulation issued by the
			 Secretary of the Treasury or the Secretary of Labor under any provision as
			 so amended, and
							
								(II)
								on or before the last day of the first plan year beginning on or after January 1, 2016, or such
			 later date as the Secretary of the Treasury may prescribe.
							
							(ii)
							Conditions
							This subsection shall not apply to any amendment unless, during the period—
							
								(I)
								beginning on the date that the amendments made by this subsection or the regulation described in
			 clause (i)(I) takes effect (or in the case of a plan or contract amendment
			 not required by such amendments or such regulation, the effective date
			 specified by the plan), and
							
								(II)
								ending on the date described in clause (i)(II) (or, if earlier, the date the plan or contract
			 amendment is adopted),
							the plan or contract is operated as if such plan or contract amendment were in effect, and such
			 plan or contract amendment applies retroactively for such period.
						(C)
						Anti-cutback relief
						A plan shall not be treated as failing to meet the requirements of section 204(g) of the Employee
			 Retirement Income Security Act of 1974 and section 411(d)(6) of the
			 Internal Revenue Code of 1986 solely by reason of a plan amendment to
			 which this paragraph applies.
					
				(d)
				Modification of funding target determination periods
				
					(1)
					Internal Revenue Code of 1986
					Clause (i) of section 430(h)(2)(B) of the Internal Revenue Code of 1986 is amended by striking the first day of the plan year and inserting the valuation date for the plan year.
				
					(2)
					Employee Retirement Income Security Act of 1974
					Clause (i) of section 303(h)(2)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1083(h)(2)(B)(i)) is amended by striking the first day of the plan year and inserting the valuation date for the plan year.
				
				(e)
				Effective date
				
					(1)
					In general
					The amendments made by subsections (a), (b), and (d) shall apply with respect to plan years
			 beginning after December 31, 2012.
				
					(2)
					Elections
					A plan sponsor may elect not to have the amendments made by subsections (a), (b), and (d) apply to
			 any plan year beginning before January 1, 2014, either (as specified in
			 the election)—
					
						(A)
						for all purposes for which such amendments apply, or
					
						(B)
						solely for purposes of determining the adjusted funding target attainment percentage under sections
			 436 of the Internal Revenue Code of 1986 and 206(g) of the Employee
			 Retirement Income Security Act of 1974 for such plan year.
					A plan shall not be treated as failing to meet the requirements of section 204(g) of such Act and
			 section 411(d)(6) of such Code solely by reason of an election under this
			 paragraph.10.Prepayment of certain PBGC premiums(a)In
			 generalSection 4007 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1307) is amended by adding at the end the following
			 new
			 subsection:(f)Election to
				prepay flat dollar premiums(1)In
				generalThe designated payor may elect to prepay during any plan
				year the premiums due under clause (i) or (v), whichever is
			 applicable, of
				section 4006(a)(3)(A) for the number of consecutive subsequent plan
			 years (not
				greater than 5) specified in the election.(2)Amount of
				prepayment(A)In
				generalThe amount of the prepayment for any subsequent plan year
				under paragraph (1) shall be equal to the amount of the premium
			 determined
				under clause (i) or (v), whichever is applicable, of section
			 4006(a)(3)(A) for
				the plan year in which the prepayment is made.(B)Additional
				participantsIf there is an increase in the number of
				participants in the plan during any plan year with respect to which
			 a
				prepayment has been made, the designated payor shall pay a premium
			 for such
				additional participants at the premium rate in effect under clause
			 (i) or (v),
				whichever is applicable, of section 4006(a)(3)(A) for such plan
			 year. No credit
				or other refund shall be granted in the case of a plan that has a
			 decrease in
				number of participants during a plan year with respect to which a
			 prepayment
				has been made.(C)Coordination
				with premium for unfunded vested benefitsThe amount of the
				premium determined under section 4006(a)(3)(A)(i) for the purpose
			 of
				determining the prepayment amount for any plan year shall be
			 determined without
				regard to the increase in such premium under section 4006(a)(3)(E).
			 Such
				increase shall be paid in the same amount and at the same time as
			 it would
				otherwise be paid without regard to this subsection.(3)ElectionThe
				election under this subsection shall be made at such time and in
			 such manner as
				the corporation may
				prescribe..(b)Conforming
			 amendmentThe second sentence of subsection (a) of section 4007
			 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1307) is
			 amended by striking Premiums and inserting Except as
			 provided in subsection (f), premiums.(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after the date of the enactment of this Act.
			11.
			Extension of customs user fees
			Section 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
			
				(1)
				in subparagraph (A), by striking September 30, 2023 and inserting September 30, 2024; and
			
				(2)
				in subparagraph (B)(i), by striking September 30, 2023 and inserting September 30, 2024.
			
	March 25, 2014Read the second time and placed on the calendar